On behalf of the people and Government of Honduras I should like most 
sincerely to congratulate you, Sir, on your fitting election as 
President of the thirty seventh session of the General Assembly. I 
would likewise express our gratitude to your distinguished 
predecessor, Mr. Kittani, who in the discharge of his duties, in a 
particularly difficult year, demonstrated great ability, firmness and 
diplomatic tact. As a Latin American I am also very happy to greet 
Mr. Perez de Cuellar, the Secretary General, who, with the valuable 
cooperation of a Secretariat dedicated to the lofty ideals of the 
Organization, has given dynamic direction and impetus to the many 
activities that have been entrusted to him.
The creation of the United Nations inspired great hope among the 
peoples of the world. The Organization established the instruments of 
peace and cooperation that were needed to help a world that had been 
afflicted by war. Although the ideological rivalry of the super 
Powers soon paralyzed valuable initiatives and on many occasions 
brought us to the brink of war, it is nevertheless true that the 
United Nations, as a forum for open discussion, made it possible for 
mankind to survive. There have been many important achievements over 
the years, but we are now once again living in an era that requires 
Member States to make a conscious effort to strengthen the role of 
the United Nations and its main bodies in the quest for international 
peace and security.
Today's world weighs heavily on our conscience. Endless conflicts 
persist without a proper solution, including recent conflicts, as 
well as internal and international tensions in various parts of the 
world, which make it difficult to view the future as sounder and more 
secure. Along with this disquieting situation, we have witnessed a 
tremendous growth of the power of destruction of conventional and 
other weapons in a frenzied arms race.

The world situation appears even bleaker when we realize with great 
concern that the means of preventing or solving conflicts are 
inadequate, haphazard and slow and, what is even worse, are 
disregarded or ignored by some States or rendered ineffective because 
of the obstacles created by attempts to achieve power.
4
The fragile nature of the present international structure shows that, 
in the face of the threats to international peace and security, we 
must display good sense and fulfil our basic responsibility towards 
mankind by making every effort to foster and strengthen procedures 
for the prevention and solution of international conflicts. There is 
no doubt that this task must be undertaken on at least two levels: 
first, by the member States of the international community, and, 
secondly, by global and regional international organizations.
In the first instance, individual States must display a political 
will for peace in order to solve their conflicts and must lend their 
support to ensure that neighboring or friendly countries involved in 
an international crisis situation achieve a peaceful solution; they 
must help in the implementation of resolutions adopted by various 
international bodies aimed at the settlement of conflicts between 
States and abide by the decisions of international organizations.
In the second instance, we must make an effort to strengthen and 
improve the means of obtaining peaceful solutions already available 
to all States Members of the United Nations, while at same time 
trying to find new and imaginative formulas that will contribute to 
the prevention and settlement of conflicts.
My country has at past sessions of the General Assembly emphasized 
that the future of mankind depends upon real possibilities for 
effective negotiation and consultation to deal with conflicting 
international interests. I must therefore at this time express the 
strongest support of the people and Government of Honduras for the 
courageous initiative of the Secretary General in his report on the 
work of the Organization, concerning the strengthening of the role of 
the Organization for the sake of peace. Honduras congratulates the 
Secretary General on his timely report, and calls upon all Member 
States to pledge themselves to the honorable mission of revitalizing 
the juridical, institutional and diplomatic means available to the 
Organization fully to implement the principles, goals and objectives 
laid down in the San Francisco Charter.
To follow our words with deeds and translate our thoughts into 
action, Honduras has taken an audacious step to help bring about 
peace in Central America, particularly since the election of the new 
constitutional and democratic Government of Roberto Suazo Cordova. 
This pacifist tradition is deeply rooted in our history and in the 
conscience of our people. Honduras is the central country of our 
region, having borders with El Salvador, Guatemala and Nicaragua. The 
waters of the Atlantic and the Pacific bathe our shores.
In the nineteenth century and part of the twentieth century, Honduras 
suffered the adverse consequences of its geographic position and its 
soil was used as a battleground in the disputes of opposing political 
factions in neighboring countries or conflicts between States. These 
political upheavals in Central America deeply affected the Honduran 
population and the ensuing internal wars caused grief and 
destruction. Fortunately, the experiences of our history to which I 
have referred helped us to overcome these problems and the Honduran 
nation emerged strengthened and we were enabled to substitute 
civilized, democratic, political dialogue for confrontation.
The manner in which our economic structures developed helped us avoid 
the establishment of a dominant class possessing most of the national 
wealth. The main items we produce fell to the monopoly of foreign 
interests, particularly as regards export, and drained our country of 
capital. Consequently the economic disparities which exist in 
Honduras have not resulted in an unbridgeable gap between the 
different sectors of our society. We have no hegemonic oligarchies, 
no indigenous aristocracy. It is therefore not surprising that those 
who have achieved economic, professional or political success are 
often people of humble extraction, who have learned and succeeded 
through hard work.
These harsh conditions are reflected in various actions taken 
recently. No one is unaware of the fact that the countries which have 
suffered most acutely from the impact of recession, are, like ours, 
countries of the American continent which lack energy resources. 
Nevertheless, Honduras has made an enormous internal effort to 
readjust its economy and to meet fully all its economic and financial 
commitments, which has enabled us to protect the stability of our 
currency and the image of a country which takes seriously its 
responsibilities vis a vis the international economic community.
In the social field, we are proud of our free, strong and pluralistic 
trade union movement. Our farmers have been organized for more than 
two decades and the various farmers' associations and unions have 
more than 100,000 members. We also have numerous professional 
organizations of technical experts and craftsmen, and people involved 
in small , medium  and large scale industry, as well as associations 
of students, teachers, businessmen, farm workers, cattlemen, and 
others. Four political parties represent different trends of thought 
in our legislative system and people of all walks of life are members 
of our judicial system. For more than 30 years we have had labor laws 
to protect our workers and for 20 years we have had a process of 
agrarian reform and a system of social security. The freedom of the 
press is unlimited and fundamental human rights are fully protected.
In saying this I do not imply that we have solved all our problems; 
far from it. I am merely saying that we live in a society governed by 
the law, that there is a plurality of interests which find expression 
in the framework of freedom, and there are more things uniting us 
than there are separating us. We live in a society which is open to 
peaceful change and dedicated to the improvement of its democratic 
institutions.
The political, economic and social development of Honduras has 
created a reality which is unique in the Central American region. 
Despite many short, comings in social services in the field of health,
education, housing, nutrition and other areas, the Honduran nation 
has achieved high standards in certain fundamental areas which enable 
us to look with optimism.
The Hondurans embrace the creed of peace through justice, and justice 
through freedom. Hence, those who are familiar with our people know 
that we reject violence in all its forms. More than any other Central 
American people, Hondurans practice dialogue in the settlement of 
their disputes. We support the electoral process for the 
establishment of a government, in the belief that there is support in 
our society for all political sectors involved in running the affairs 
of our community.
These values of the Honduran nation were reaffirmed in the re 
establishment of democracy which began in 1980, when the people were 
called upon to elect a National Constituent Assembly, and 84 per cent 
of the electoral population of Honduras went to the polls. Not even 
countries with the oldest democratic tradition can boast such 
vigorous popular participation. There is no doubt that this 
overwhelming expression of the sovereignty of the people is an 
outstanding example for the future of our country and of Central 
America.
One year later, in 1981, the Honduran people demonstrated even more 
vigorously their confidence in the free electoral process. Observers 
from almost all parts of the world witnessed a new, exemplary, civic 
event, namely the establishment of the political and legal system 
which now governs the destiny of our country.
The Honduran people, on the basis of its sovereignty, calls for a 
return to a climate of political understanding, social peace and 
respect for human dignity, at a time when we are witnessing in our 
region the tragedy of violence and social upheavals.The situation in 
my country is in stark contrast with the abolition in other States of 
the region of individual and public freedoms and the denial of the 
peoples' right to self determination.
For these reasons, the democratic process which began in Honduras so 
successfully undoubtedly represents renewed hopes for peace and 
freedom which are bound to exert a positive influence in our 
tormented Central America.
Honduras, its people and its Government, are fully aware of the 
circumstances which threaten peace at home and abroad. They are 
equally aware of their role in the current situation in the region. 
The President of my country, Mr. Roberto Suazo Cordova, upon coming 
to power, stated that Honduras did not want to become the arbiter of 
the region and its anguish, its hopes and its expectations, for that 
is not its function. But Honduras ardently desires to help bring 
about stability and harmony, in keeping with its devotion to the 
principles of non intervention and self determination, and to help 
Central America to become a region of peaceful coexistence, whose 
people and leaders will establish and maintain understanding on the 
basis of effective dialogue. The President of Honduras wants Central 
America to be a zone of peace, not to see it tormented by bellicose 
disputes and polarizing confrontations. In that vein, the foreign 
policy of Honduras is based on the simple but preeminent principle of 
the internationalization of peace in that troubled region of our 
continent.
Based on our desire to adopt concrete measures in Central America to 
relieve the tension and dispel the violence of irreparable 
consequences, Honduras has presented a peace initiative which has 
received broad national and international support. It consists of six 
points which, in the view of my Government, cover the main questions 
to be discussed. This, however, does not exclude the possibility of 
considering others aimed at the same goal of achieving peace in the 
region, which may come from other States equally interested in 
achieving the same goal. Honduras has proposed the following six 
points.
First, we propose that the bases for general disarmament in the 
region be immediately established. This would imply not only a halt 
of the arms race which has created so much tension and instability in 
Central America and in continental relations, but a real reduction of 
military equipment and manpower to ensure that countries possessing 
armed forces maintain them at the level strictly necessary for the 
defense of their territorial integrity and sovereignty and the 
maintenance of public order, and that they abide by the universally 
established criteria recognized by every democratic society based on 
the rule of law. There should also be agreements on the types of 
weapons whose limitation on proscription would be determined in this 
general disarmament plan.
Secondly, we propose that agreement likewise be reached on an 
objective and reasonable reduction in the number of foreign military 
and other advisers, or any other elements which are liable to cause 
concern or unrest, or undermine the identity of any nation.
Thirdly, we propose that there be a survey of and agreement on the 
required machinery to ensure, by means of international supervision 
and monitoring, to which Honduras will submit, that countries of the 
Central American region fulfill their commitments and 
responsibilities. This system of supervision and monitoring would be 
applied to countries where there exist conflicts and difficult 
situations likely to affect peace in the region, especially in ports, 
airports, borders and strategic areas. My country is ready to open 
its territory without any reservations to any form of international 
supervision for the purpose of achieving and maintaining peace.
Fourthly, we propose that there be consideration of and agreement on 
the most appropriate procedures and mechanisms to put an end to the 
traffic of arms in the region.
Fifthly, we propose that recognized boundaries and the traditional 
lines of jurisdiction of the States of the region be fully respected 
so as not to endanger peace through new disputes which might arise 
with regard to land or sea.
Sixthly, we propose that a set of guidelines be drawn up for a 
permanent multilateral dialogue on the basis of this initiative, thus 
to promote political understanding internally, to achieve a 
democratic and pluralistic system and assure respect for public 
freedoms and the right of the peoples to express their will freely.
We affirm that the arms race constitutes an inherent threat to the 
future of nations and the survival of mankind itself. We therefore 
believe that the excessive expenditures in war equipment should be 
used to combat poverty and misery and to promote the well  being of 
the people, to lend technical and scientific assistance, to overcome 
conditions of backwardness facing developing countries and to help in 
the establishment of a new international economic order so as to 
reduce the tensions that aggravate the tragic problems of our times.
This is the struggle that we are engaged in to achieve domestic as 
well as international peace; but I must state clearly and 
unequivocally that we have fallen victim to certain problems which 
stem from the internal problems of neighboring nations which are 
threatening our own security now. Honduras is being threatened by 
terrorism in which the direct participation of outside elements has 
been demonstrated, and which undermines fundamental human rights and 
attempts to undo the entire democratic process which we are building. 
The recent acts of terrorism have been denounced by our people who 
most energetically reject violence as a means of political action 
whose sole purpose is to destroy social peace and jeopardize human 
dignity.
The Honduran people want to live in peace, work in peace, build in 
peace, bring about change in peace and know that the road of peace 
was built to be used for peace in this democracy in which we live 
today.
The Government of Honduras expresses the hope that the international 
community, represented in the Organization, will devise and adopt 
multilateral legal instruments which will eradicate the underlying 
causes of terrorism and will fight and impose sanctions on this 
dreadful scourge, one which offends the conscience of civilized 
nations and of the peoples who strive to build a better future based 
on peaceful coexistence, understanding and solidarity.
Honduras wants to devote all of its strength to the consolidation of 
political democracy and economic and social development. We want and 
need a climate of peace and security, stability and harmony, to 
strive to overcome the present economic crises in our country and at 
the same time achieve social justice by means of peaceful change. We 
would like to devote our limited material resources to combat poverty 
and promote the well being of our people rather than to compete in a 
ruinous arms race. We do not want an armed peace for Central America, 
nor a balance of power based on the possession of sophisticated 
weapons of destruction.
Honduras extends its hand to the countries that are ready to 
associate themselves with this effort for peace with justice and 
freedom.
Together with Costa Rica, Honduras has endeavored to find formulas to 
solve the conflicts in Central America peacefully and democratically. 
A meeting of foreign ministers of several Central American and 
Caribbean countries was held in San Jose on 4 October last, to 
consider ways and means truly and effectively to achieve these goals. 
A particularly significant issue was the establishment of a forum for 
peace and democracy with a mandate to carry out the peace initiatives 
based on agreements between States of the region.
This meeting of democratic countries emphasized the need to help 
establish peace in the region, to promote and. consolidate a 
comprehensive system of institutions in the countries of the region 
and to create an appropriate scheme for intra regional and 
international cooperation in various fields on the basis of peace, 
security, democracy and development.
Tins new vigorous effort is made in the context of the Honduran peace 
proposal, sincemultilateral dialogue on a permanent basis is the 
fundamental requirement for the achievement of appropriate and 
lasting solutions We would like to express the hope that the 
Government of Nicaragua will support this new initiative and the 
principles which have inspired it, for we believe that a Nicaragua 
which will establish and guide its revolutionary process along the 
path of democracy, pluralism and non alignment is essential for the 
political stability and the peace and security of the Central 
American region.
The Secretary General asked me today, without prejudice to other 
ongoing initiatives, to meet at Headquarters with the Foreign 
Minister of Nicaragua. I have accepted this fraternal invitation of 
the Secretary General to demonstrate quite clearly once again, in 
this Hall where we gather in the pursuit of peace, justice and 
cooperation, the unswerving desire of the Government of Honduras to 
hold a dialogue for a global exchange of views on the problems which 
affect the Central American region.
I have tried to explain in plain and simple terms what Honduras 
consists of and what its contribution is to the cause of peace in 
Central America. The international community will judge us on the 
basis of our actions. Before I refer to other matters in the general 
debate, I should simply like to repeat, with all the strength that my 
Government is capable of demonstrating, that we shall continue to 
conduct our affairs in accordance with the principles of 
nonintervention, respect for the right to self determination of 
peoples, the territorial integrity of every State and, especially, 
our respect for the us^ of peaceful means to solve disputes. I am 
simply emphasizing the words of the President of Honduras, Roberto 
Suazo Cordova, who, addressing himself recently to the Presidents of 
Mexico and Venezuela, affirmed that The Honduran people will never 
resort to aggression or threats against any of our neighbors because 
we firmly believe that any dispute between States can be settled 
peacefully.
My Government trusts that all Central American States will identify 
with this postulate and that, setting aside claims of supremacy and 
dangerous ideological confrontations which are alien to our spirit, 
our destiny and our history, a free and democratic Central America 
will see its efforts crowned with peace.
There are many political, economic and social issues on the agenda of 
the General Assembly on which we should like to express our objective 
views which guide us. in our participation in the work of cooperation 
that motivates the United Nations. Our country will continue to make 
its enthusiastic contribution to the Group of 77, over which we have 
presided on two occasions in various forums. Honduras will also be 
present as an observer in the meetings of the non aligned movement, 
aware that, in political and economic matters, both groups agree on 
principles of justice in keeping with the growing aspirations of the 
developing world.
The climate of mistrust and underlying hostility between the major 
political and military blocs of East and West this year have darkened 
the picture. The limited achievements of the second special session 
of the General Assembly devoted to disarmament is an eloquent 
statement on the real intentions which seem to guide the super Powers 
at this time.
The principles of international law enshrined in the Charter have 
continued to be ignored in various situations, sacrificed to the most 
blatant form of power politics, and the Security Council has been 
paralyzed during grave conflicts because of a total lack of agreement 
on the objectives and the actions to which it could have legitimately 
committed itself.
This atmosphere of tension and lack of effectiveness has further 
complicated the solution of problems which are within the competence 
of the Security Council, thus prolonging existing conflicts and 
failing to avoid the emergence of new crises and international 
confrontations.
In the Middle East, conflicts have worsened. Hence, in the past few 
months we have witnessed the invasion of Lebanese territory by the armed 
forces of Israel, which, engaging in heavy fighting with Syrian and 
Palestinian military units, have occupied part of that territory and 
for several weeks encircled its capital, Beirut, causing destruction, 
desolation and death. This tragic situation was further aggravated by 
the massacre of refugees, which caused indignation in the 
international community and deeply moved the Honduran people. My 
Government, which is attached to the values of respect for the human 
person, most vigorously condemns this tragic holocaust.
The Honduran Government firmly condemns the use of force in the 
settlement of international conflicts and rejects with equal vigor 
the corollary that the acquisition of territories by occupation can 
be justified.
Similarly, our Government believes that the legitimate rights of the 
Palestinian people to have their own homeland should be achieved 
through serious comprehensive negotiations and the open and firm 
support of the international community.
The right of Israel to exist and live in peace with its neighbors 
within secure and recognized boundaries, which Honduras has always 
supported, can and must be coupled with the rights of the Palestinian 
people to self determination and the establishment of their own State.
In southern Africa, the hopes raised five years ago by the plan of 
Western Powers for Namibia, supplemented by the Security Council, 
have given way to profound disillusionment, creating a dangerous 
climate which could lead to new acts of aggression. In our view, 
there is no other way but to persist in achieving the holding of free 
elections in Namibia as soon as possible and, therefore, we lend our 
support to fresh negotiations to put an end to the illegal occupation 
of the Territory by South Africa.
The world problems to which we referred earlier cannot conceal the 
important fact that conflicts emerge and develop basically in a 
regional context and that according to the letter and spirit of the 
Charter it is first and foremost for the members of each region and 
regional machinery they have established to solve conflicts with a 
full sense of responsibility.
Because of its global character, the process of decolonization must 
be in conformity with the peculiarities of history and geography. 
Thus, in our American continent, a problem at once colonial and 
regional has been deeply felt recently by our peoples. We refer to 
the colonial situation of the Malvinas and the grave crisis and armed 
confrontation of last April and May between the Republic of Argentina 
and the United Kingdom of Great Britain and Northern Ireland.
Honduras recognizes the sovereign rights of the Republic of Argentina 
over the Malvinas and supports its claim. Honduras believes that 
every conflict between States can be settled by negotiation; 
therefore, it rejects the use of force in any international conflict. 
Honduras is in favor of a speedy negotiated solution between the 
parties which would give sovereignty over the Malvinas to Argentina.
Our people is united in the quest for material and spiritual 
advancement and the consolidation of Honduran nationhood through 
sound institutions based on justice, freedom and national harmony.
We are also united with regard to external matters. It is not a mere 
whim to insist on peace; nor is it Utopia. Men of good will and 
generous thought know how to achieve it. Leaders who forget that the 
supreme mandate is to secure the well  being of those they govern 
through respect for their dignity and the practice of harmonious 
coexistence, will inescapably be drawn to the exercise of tyranny 
which is doomed to failure. The lessons of history are many and 
Honduras has learned from them. We have chosen to take the 
encouraging and promising road of democracy and peace.
